UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-2045



DIANE WAMENYI PAFE,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A98-730-167)


Submitted:   April 23, 2008                 Decided:   May 13, 2008


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Edward Neufville, III, THE MORAIS NEUFVILLE LAW FIRM, LLC, Silver
Spring, Maryland, for Petitioner.     Jeffrey S. Bucholtz, Acting
Assistant Attorney General, Anthony W. Norwood, Senior Litigation
Counsel, Shahrzad Baghai, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Diane Wamenyi Pafe, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals       (“Board”)    dismissing    her    appeal   from    the   immigration

judge’s order finding her removable and denying her applications

for asylum, withholding from removal, and withholding under the

Convention Against Torture (“CAT”).               Pafe challenges the Board’s

adverse credibility finding.*           We deny the petition for review.

                  The Immigration and Naturalization Act (“INA”) authorizes

the Attorney General to confer asylum on any refugee.                    8 U.S.C.

§ 1158(a) (2000).              The INA defines a “refugee” as a person

unwilling or unable to return to his native country “because of

persecution or a well-founded fear of persecution on account of

race, religion, nationality, membership in a particular social

group, or political opinion.”            8 U.S.C. § 1101(a)(42)(A) (2000).

An applicant can establish refugee status based on past persecution

in his native country on account of a protected ground.                  8 C.F.R.

§ 1208.13(b)(1) (2007).             Without regard to past persecution, an

alien       can    establish   a   well-founded   fear   of     persecution   on   a




        *
      Although Pafe makes passing reference to it in her brief, she
does not present any substantive argument challenging the Board’s
affirmance of the immigration judge’s denial of withholding of
removal or protection under the CAT. Accordingly, those claims
have been abandoned. See Edwards v. City of Goldsboro, 178 F.3d
231, 241 n.6 (4th Cir. 1999).

                                        - 2 -
protected ground.     Ngarurih v. Ashcroft, 371 F.3d 182, 187 (4th

Cir. 2004).

           An   applicant    has   the    burden    of    demonstrating    his

eligibility for asylum.      8 C.F.R. § 1208.13(a) (2007); Gandziami-

Mickhou v. Gonzales, 445 F.3d 351, 353 (4th Cir. 2006).                      A

determination regarding eligibility for asylum is affirmed if

supported by substantial evidence on the record considered as a

whole.    INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).                This

court will reverse the Board “only if the evidence presented by the

petitioner was so compelling that no reasonable factfinder could

fail to find the requisite fear of persecution.”            Rusu v. INS, 296
F.3d 316, 325 n.14 (4th Cir. 2002) (internal quotation marks and

citations omitted).

           We find sufficient evidence supports the Board’s adverse

credibility finding and the record does not compel a different

result.    Therefore, we will not disturb the Board’s denial of

Pafe’s application for asylum.

           Accordingly,     we   deny    the   petition   for   review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                            PETITION DENIED




                                   - 3 -